Title: From Alexander Hamilton to John Cochran, 28 March 1791
From: Hamilton, Alexander
To: Cochran, John


Treasury DepartmentMarch 28th 1791
Sir
Yours of the 24th is just come to hand.
I have directed the Treasurer to transmit by tomorrow’s post a draft in your favour on the Bank of New York for Twenty six thousand two hundred and fifty dollars; which according to your statement will enable you to pay the ensuing quarters interest.
I am content with the plan you intend to pursue with the Bank; though my idea was that the business might have been shortened and trouble saved to yourself and the Creditor, by your engaging the Bank to transact in the first instance with the Creditors, taking for you the receipts which are required as your vouchers with the Treasury. This is the mode pursued here.
I shall cause to be shortly transmitted to you a form for the rendering of your accounts concerning stationary and Clerk hire.
I am with great consideration   Sir   Your obedient servant
Alexander Hamilton
John Cochran EsquireCommissioner of LoansNew York
